



EXHIBIT 10.67
WILSON BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
This Supplemental Executive Retirement Plan (“Plan”) is adopted as of this 22nd
day May, 2015 (the “Effective Date”) by Wilson Bank & Trust, a Tennessee
corporation (the “Employer” or the “Bank”) for the benefit of CLARK OAKLEY (the
“Executive”). The purpose of the Plan is to provide certain supplemental
nonqualified pension benefits to certain executives who have contributed
substantially to the success of the Employer and the Employer desires to
incentivize the executives to continue in its employ.
This Plan is intended to be and shall be administered as an income tax
nonqualified, unfunded plan primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), Sections 201(2), 301(a)(3), and 401(a)(1). This Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and, accordingly, the intent of the
parties hereto is that the Plan shall be operated and interpreted consistent
with the requirements thereof.
ARTICLE 1
DEFINITIONS
Whenever used in this Plan, the following terms have the meanings specified:


1.1.
“Account Balance” means, as of any date, the liability that should be accrued by
the Bank

under generally accepted accounting principles (“GAAP”) on behalf of the
Executive.


1.2.
“Annuity Contract” means the following annuity contract(s) purchased and solely

owned by the Bank: a Flexible Premium Indexed Deferred Annuity Contract issued
by Midland Insurance
Company, contract #8500543837 or such other annuity contracts as the Bank may
purchase from time to time.


1.3.
“Beneficiary” means the person or entity designated, or otherwise determined in

accordance with Article 4, in writing by the Executive to receive death benefits
pursuant to this Plan in
the event of his or her death.


1.4.
“Beneficiary Designation Form” means the form established from time to time by
the

Plan Administrator that the Executive completes, signs, and returns to the Plan
Administrator to designate one or more Beneficiaries.


1.5.
“Board” means the Board of Directors of the Employer.



1.6.
“Change in Control” shall be deemed to have taken place if there occurs a
"change in

ownership,” a “change in the effective control,” or a “change in the ownership
of a substantial portion of the assets” of the Employer as such terms are
defined in Treasury Regulation §1.409A-3(i)(5) or any subsequent, applicable
Treasury Regulation.


1.7.
“Disability” shall mean the Executive (i) is unable to engage in any substantial
gainful

activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of net less than twelve (12) months or





--------------------------------------------------------------------------------





(ii) is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer, as determined under
Section 1 ,409A-3(i)(4).
Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of disability applied
under such disability insurance program complies with the requirements of
Section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.


1.8.
“ERISA” means the Employee Retirement Income Security Act of 1974.



1.9.
“Rider” means the income rider attached to the Annuity Contract as an
endorsement

or other product feature that operates as an income rider, with such feature
providing for a withdrawal
or payment feature for the life of the annuitant.


1.10.
“Normal Retirement Age” means age sixty-five (65).



1.11.
“Normal Retirement Date” means the date the Executive Separates from Service
after reaching Normal Retirement Age.

1.12. “Separation from Service” means separation from service as that term is
defined and interpreted in Section 409A of the Code and Treasury Regulation
§1.409A-l (h) or in subsequent regulations or other guidance issued by the
Internal Revenue Service.
ARTICLE 2
DEFERRED COMPENSATION AND VALUATION OF ACCOUNT


2.1.Annuity Contract and Other Investments. For purposes of satisfying its
obligations to provide benefits under this Plan, the Bank has initially invested
in the Annuity Contract and may invest in other investments. However, nothing in
this Section shall require the Bank to invest in any particular form of
investment.


2.2.
Ownership of the Annuity Contract. The Bank is the sole owner of the Annuity
Contract,

and other such investments, and shall have the right to exercise all incidents
of ownership. The Bank shall be the beneficiary of the death proceeds of the
Annuity Contract. The Bank shall at all times be entitled to the Annuity
Contract’s cash surrender value, as that term is defined in the Annuity
Contract.


2.3.Right to Annuity Contract. Notwithstanding any provision hereof to the
contrary, the Bank shall have the right to sell or surrender any Annuity
Contract without terminating this Plan, provided the Bank replaces the Annuity
Contract with a comparable annuity policy or asset of comparable value. Without
limitation, the Annuity Contract at all times shall be the exclusive property of
the Bank and shall be subject to the claims of the Bank’s creditors.


2.4.
Rabbi Trust. Employer may establish a “rabbi trust” to which contributions may
be made

to provide the Employer with a source of funds for purposes of satisfying the
obligations of the Employer under the Plan. The trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan





--------------------------------------------------------------------------------





as an unfunded plan. The Executive and his or her Beneficiary shall have no
beneficial ownership interest in any assets held in the trust.
ARTICLE 3
RETIREMENT AND OTHER BENEFITS


3.1.
Normal Retirement Benefit. Upon the Executive’s Separation from Service on or
after

reaching Normal Retirement Age for any reason other than death or Disability,
the Executive will be entitled to the monthly benefit payment described in this
paragraph 3.1. The amount of the monthly benefit will equal the amount that is
paid from the Annuity Contract designated under this Plan to benefit the
Executive through the Rider (the “Normal Retirement Benefit”). The Normal
Retirement Benefit will be payable in equal monthly installments for the life of
the Executive commencing on the first (1st) day of the second month following
the Executive’s Normal Retirement Date. This shall be the Executive’s benefit in
lieu of any other benefit under this Plan.


3.2.
Other Separation from Service. In the event the Executive should Separate from
Service

prior to Normal Retirement Age for any reason other than death, Disability, or
on or following a Change in Control, this agreement will terminate and the
Executive will not be entitled to any of the benefits enumerated in this
agreement.


3.3.
Disability Benefit. Upon the Executive’s Disability while actively employed by
the

Employer, but prior to his or her Normal Retirement, the Executive will be
entitled to the benefit described in this Section 3.4 in lieu of any other
benefit under this Agreement. The Disability Benefit will equal sixty (60%)
percent of the Executive’s base salary and bonus at the time of the Disability
less i) the Disability Benefit payable under the Wilson Bank and Trust Executive
Salary Continuation Agreement for Clark Oakley, as amended and frozen as of
October 1, 2012 (the “Frozen SERP”) and ii) the Disability Benefit payable under
the Wilson Bank and Trust Supplemental Executive Retirement Plan entered into as
of November 23, 2012. The Disability Benefit is payable in equal monthly
installments commencing on the first (1st) day of the third month following the
date of the Executive’s Disability and payable until the Executive reaches
Normal Retirement Age. At Normal Retirement Age, the Disability Benefit will be
reduced to an amount equal to the Normal Retirement Benefit as provided for in
Section
3.1 as if the Executive separated from service at the Executive’s Normal
Retirement Age and such reduced amount shall continue for the life of the
Executive as provided in Section 3.1.


3.4.
Preretirement Death Benefit. Upon death of the Executive while in service to the

Employer, the Employer shall pay to the Executive’s Beneficiary the Account
Balance, payable in a lump sum no later than thirty (30) days from the date of
death (with the Beneficiary having no right to designate the taxable year of the
payment).




3.5.
Postretirement Death Benefit. Upon death of the Executive after benefit payments

have commenced under the Plan, but before receiving a total of one hundred
eighty (180) payments, the Employer shall continue payments to the Executive’s
Beneficiary until a total of one hundred eighty (180) payments have been paid to
the Executive and/or his Beneficiary. If the Executive dies after receiving one
hundred eighty (180) or more payments of benefit payments, this Agreement will
terminate and no additional payments will be made to the Executive's Beneficiary
under the Plan.


3.6.
Change in Control Benefit. Upon a Change in Control, the Executive will be one
hundred






--------------------------------------------------------------------------------





percent (100%) vested in the Retirement Benefit as provided for in Section 3.1
as if the Executive separated from service at the Normal Retirement Age. Such
benefits shall be payable in equal monthly installments for the life of the
Executive commencing thirty (30) days following said Change in Control.


3.7.
Restriction on Timing of Distributions. Notwithstanding the applicable
provisions of this

Plan regarding timing of payments, the following special rules shall apply if
the stock of the Employer is publicly traded at the time of the Executive’s
Separation from Service in order for this Plan to comply with Section 409A of
the Code: (i) to the extent the Executive is a “specified employee” (as defined
under Section 1.409A-1(i) of the Treasury Regulations) at the time of a
distribution and to the extent such applicable provisions of Section 409A of the
Code and the regulations thereunder require a delay of such distributions by a
six-month period after the date of such Executive’s Separation from Service with
the Employer, no such distribution shall be made prior to the date that is six
months after the date of the Executive’s Separation from Service with the
Employer, and (ii) any such delayed payments shall be paid to the Executive in a
single lump sum within five (5) business days after the end of the six (6) month
delay.


ARTICLE 4
BENEFICIARIES


4.1.
Beneficiary Designations. The Executive shall have the right to designate at any

time a Beneficiary to receive any benefits payable under this Plan upon the
death of the Executive. The Beneficiary designated under this Plan may be the
same as or different from the Beneficiary designation under any other benefit
plan of the Employer in which the Executive participates.


4.2.
Beneficiary Designation; Changes. The Executive shall designate a Beneficiary by

completing and signing the Beneficiary Designation Form and delivering it to the
Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing, and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.


4.3.
Acknowledgment. No designation or change in designation of a Beneficiary shall
be

effective until received in writing by the Plan Administrator or its designated
agent.


4.4.
No Beneficiary Designation. If the Executive dies without a valid Beneficiary

designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be distributed to the personal
representative of the Executive’s estate.


4.5.
Facility of Payment. If a benefit is payable to a minor, to a person declared
incapacitated,

or to a person incapable of handling the disposition of his or her property, the
Employer may pay such benefit to the guardian, legal representative, or person
having the care or custody of the minor, incapacitated person, or incapable
person. The Employer may require proof of incapacity, minority, or guardianship
as it may deem appropriate before distribution of the benefit. Distribution
shall completely discharge the





--------------------------------------------------------------------------------





Employer from all liability for the benefit.


ARTICLE 5
GENERAL LIMITATIONS
5.1.    Limits on Payments. It is the intention of the parties that none of the
payments to which the
Executive is entitled under this Plan will constitute a “golden parachute
payment” within the meaning of 12 USC Section 1828(k) or implementing
regulations of the FDIC, the payment of which is prohibited (collectively,
“Section 1828(k)”). Notwithstanding any other provision of this Plan to the
contrary, any payments due to be made by Employer for the benefit of the
Executive pursuant to this Plan, or otherwise, are subject to and conditioned on
compliance with Section 1828(k) and any regulations promulgated thereunder
including the receipt of all required approvals thereof by Employer’s primary
federal banking regulator and/or the FDIC.


In addition, Employer and its successors retain the legal right to demand the
return of any payment made hereunder which constitutes a “golden parachute
payment” within the meaning of Section 1828(k) or implementing regulations of
the FDIC should Employer or its successors later obtain information indicating
that the Executive committed, is substantially responsible for, or has violated,
the respective acts or omissions, conditions, or offenses outlined under 12
C.F.R. 359.4(a)(4).


ARTICLE 6
CLAIMS AND REVIEW PROCEDURES


6.1.
Claims Procedure. A person or Beneficiary (a “claimant”) who has not received
benefits

under the Plan that he or she believes should be paid shall make a claim for
such benefits as follows,
and strictly in accordance with section 409A of the Code:


(a)
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Plan

Administrator a written claim for the benefits. If the claim relates to the
contents of a notice received by the claimant, the claim must be made within
sixty (60) days after the notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days after the date of the event
that caused the claim to arise. The claim must state with particularity the
determination desired by the claimant.


(b)
Timing of Plan Administrator Response. The Plan Administrator shall respond

to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90)-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.


(c)
Notice of Decision. If the Plan Administrator denies part or all of the claim,
the

Plan Administrator shall notify the claimant in writing of such denial. The Plan
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:
(i)
The specific reasons for the denial,

(ii)
A reference to the specific provisions of the Plan on which the

denial is based,





--------------------------------------------------------------------------------







(iii)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,



(iv)
An explanation of the Plan’s review procedures and the time limits

applicable to such procedures, and
(v)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



6.2.
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant

shall have the opportunity for a full and fair review by the Plan Administrator
of the denial, as follows


(a)
Initiation - Written Request. To initiate the review, the claimant, within 60
days

after receiving the Plan Administrator’s notice of denial, must file with the
Plan Administrator a written request for review.


(b)
Additional Submissions - Information Access. The claimant shall then have the

opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


(c)
Considerations on Review.     In considering the review, the Plan Administrator

shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.


(d)
Timing of Plan Administrator Response. The Plan Administrator shall respond

in writing to such claimant within sixty (60) days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60)-day period, that
an additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.


(e)
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of

its decision on review. The Plan Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:


(i)
The specific reasons for the denial,



(ii)
A reference to the specific provisions of the Plan on which the

denial is based,


(iii)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and



(iv)
A statement of the claimant’s right to bring a civil action under ERISA






--------------------------------------------------------------------------------





Section 502(a).
All claim determinations under this Section 6 shall be made in accordance
with section 409A of the Code and the Regulations thereunder.


ARTICLE 7
MISCELLANEOUS


7.1.Amendments and Termination. Strictly in compliance with Section 409A of the
Code, (a)
this Agreement may be amended solely by a written agreement signed by the
Employer and by the Executive, and (b) except as otherwise provided herein, this
Agreement may be terminated solely by the Employer in its sole discretion. Any
acceleration of payments or change in the form of payments under this Agreement,
including upon the amendment, modification or termination of the Agreement,
shall be made strictly as permitted and in accordance with section 409A of the
Code, including 1.409A-3(j)(4) of the Treasury Regulations.


7.2.
No Guarantee of Employment. This Plan is not an employment policy or contract.
It does

not give any Executive the right to remain an employee of the Employer, nor does
it interfere with the Employer’s right to discharge the Executive. It also does
not require any Executive to remain an employee nor interfere with any
Executive’s right to terminate employment at any time.


7.3.
Non-Transferability. Benefits under this Plan cannot be sold, transferred,
assigned,

pledged, attached, or encumbered in any manner.


7.4.
Tax Withholding. The Employer shall withhold any taxes that are required to be
withheld

from the benefits provided under this Plan.


7.5.
Applicable Law. Except to the extent preempted by the laws of the United States
of

America, the validity, interpretation, construction and performance of this Plan
shall be governed by and construed in accordance with the laws of the State of
Tennessee, without giving effect to the principles of conflict of laws of such
state.


7.6.
Unfunded Arrangement. The Executive and his/her Beneficiary are general
unsecured

creditors of the Employer for the payment of benefits under this Plan. The
benefits represent the mere promise by the Employer to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance, annuity contract or other asset purchased by Employer
to fund its obligations under this Plan shall be a general asset of the Employer
to which the Executive and Beneficiary have no preferred or secured claim.


7.7.
Benefit Provision. Notwithstanding the provisions of this Plan in the payment of
the

benefits under Article 3, any benefits payable under this Plan are contingent
solely upon the amount that is provided by the Annuity Contract(s) as identified
in this Plan or other provision as provided for in Article 2.


7.8.
Severability. If any provision of this Plan is held invalid, such invalidity
shall not affect

any other provision of this Plan, and each such other provision shall continue
in full force and effect to





--------------------------------------------------------------------------------





the full extent consistent with law. If any provision of this Plan is held
invalid in part, such invalidity shall not affect the remainder of the
provision, and the remainder of such provision together with all other
provisions of this Plan shall continue in full force and effect to the full
extent consistent with law.


7.9.
Headings. The headings of articles herein are included solely for convenience of

reference and shall not affect the meaning or interpretation of any provision of
this Plan.


7.10. Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the
Board, at PO 768, Lebanon, TN 37087.


7.11.
Payment of Legal Fees. In the event litigation ensues between the parties
concerning the

enforcement of the obligations of the parties under this Plan, the Employer
shall pay all costs and expenses in connection with such litigation until such
time as a final determination (excluding any appeals) is made with respect to
the litigation. If the Employer prevails on the substantive merits of each
material claim in dispute in such litigation, the Employer shall be entitled to
receive from the Executive all reasonable costs and expenses, including without
limitation attorneys’ fees, incurred by the Employer on behalf of the Executive
in connection with such litigation, and the Executive shall pay such costs and
expenses to the Employer promptly upon demand by the Employer.


7.12.Termination or Modification of Plan Because of Changes in Law. Rules or
Regulations. The Employer is entering into this Plan on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Plan, then the Employer reserves the right
to terminate or modify this Plan accordingly.


ARTICLE 8
ADMINISTRATION OF AGREEMENT


8.1.
Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator

consisting of the Board or such committee or person(s) as the Board shall
appoint. The Plan Administrator shall have the sole and absolute discretion and
authority to interpret and enforce all appropriate rules and regulations for the
administration of this Plan and the rights of the Executive under this Plan, to
decide or resolve any and all questions or disputes arising under this Plan,
including benefits payable under this Plan and all other interpretations of this
Plan, as may arise in connection with the Plan.


8.2.
Agents. In the administration of this Plan, the Plan Administrator may employ
agents and

delegate to them such administrative duties as it sees fit (including acting
through a duly appointed
representative) and may from time to time consult with counsel, who may be
counsel to the Employer.


8.3.
Binding Effect of Decisions. The decision or action of the Plan Administrator
with

respect to any question arising out of or in connection with the administration,
interpretation, and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan. Without limiting the foregoing, it is
acknowledged that the value of the benefits payable hereunder may be difficult
to determine in the event the Employer does





--------------------------------------------------------------------------------





not actually purchase and maintain the Annuity Contract as contemplated
hereunder; therefore, in such event, the Employer shall have the right to make
any reasonable assumptions in determining the benefits payable hereunder and any
such determination made in good faith shall be binding on the Executive.


8.4.
Indemnity of Plan Administrator. The Plan Administrator shall not be liable to
any person

for any action taken or omitted in connection with the interpretation and
administration of this Plan, unless such action or omission is attributable to
the willful misconduct of the Plan Administrator or any of its members. The
Employer shall indemnify and hold harmless the members of the Plan Administrator
against any and all claims, losses, damages, expenses, or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the Plan Administrator or any of its members.


8.5.
Employer Information. To enable the Plan Administrator to perform its functions,
the

Employer shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation of Service of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.
This Supplemental Executive Retirement Plan Agreement is hereby adopted as of
the date written
above.


THE EXECUTIVE:
 
 
WILSON BANK & TRUST
 
 
 
 
/s/ Clark Oakley
 
By:
/s/ Elmer Richerson
CLARK OAKLEY
 
Title:
President






























































--------------------------------------------------------------------------------





BENEFICIARY DESIGNATION
WILSON BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




I, Clark Oakley, designate the following as Beneficiary of any death benefits
under the Wilson
Bank & Trust Supplemental Executive Retirement Plan:
Primary:
 
 
 
 
 
 
 
 
 
 
 
Contingent:
 
 
 
 
 
 
 



Note: To name a trust as Beneficiary, please provide the name of the trustee(s)
and
the exact name and date of the trust agreement.
I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me, or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.


 
 
Signature:
/s/ Clark Oakley
 
 
 
Clark Oakley
 
 
 
 
 
 
Date:
May 22, 2015
 
 
 
 
Accepted by the Employer this 22nd day of May, 2015.
 
 
 
 
 
 
By:
/s/ Elmer Richerson
 
 
 
 
 
 
Print Name
Elmer Richerson
 
 
 
 
 
 
Title:
President
































